Exhibit 10.3

 

Labor Contract

 
This labor contract is based on the People’s Republic China’s labor law and
labor contract law and other related laws and regulations.



 

Employer: Jilin Huamei Beverage Co. Ltd.

 

Employer’s address: RM1607 Zhongji Building 1562 Jiefang Great Road, Changchun
City, Jilin, China

 

Legal Representative: Liu,Changzhen

 

Employee: Cai, Xiaohua

 

Gender: Male

 

Employee’s ID Number: 320626196505180034

 

Employee’s address: Chaoyang district Beijing city

 

I. Contract Period & Probation Period

 

Both parties agreed to choose __1__ for the employment terms

1.Fixed contract period:From February 2, 2014 to February 1,2017. 2.No fixed
contract period: From__________year_______month_______day 3.By Project : From
_______________to completion

 

II Job Description & Job Location

 

CMO

 

III Working Hours & Time Off

 

Both parties agreed to choose _1_as working hours

1.Standard full time 2.Non Standard hours 3.Combined hours

 

IV Remuneration

By consensus, both parties confirm the wage is __￥10,000.00__ a month. Payment
should be in monetary form and full payment of the monthly wages shall be
delivered by the _the last_ day of the month. Employer shall not unjustifiably
deduct or delay in paying the wages. The monthly wage shall not less than the
minimum wage implemented by the city.




 

 


V Social Insurance and Labor benefits


In accordance with central government, state, provincial and municipal policies
and regulations

VI Labor conditions and labor protection against occupational hazards

In accordance with central government, state and provincial requirements
relating to the implementation of occupational safety and health

VII Termination & Renew of the Labor Contract



Both parties observe the central government, state and provincial regulations
regarding the termination of the labor contract. Unless the violation is
expressly stipulated by state, either party in violation of the contract will be
subject to the payment of appropriate compensation for breach of contract.

This contract is effective from the date signed by both parties,


 

Employer: Jilin Huamei Beverage Co.,Ltd.

 

Legal Representative: Liu,Changzhen Date: 02-02-2014

 

Employee: Cai,Xiaohua Date: 02-02-2014

 

Governing Authority: Changchun City Employment Service (with seal)

 

 

 

--------------------------------------------------------------------------------

